Citation Nr: 1501034	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to supraventricular arrhythmias, claimed as palpitations, originally claimed as head injury and residuals including palpitations, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service from July 1982 to July 1985.  His service from November 1985 to January 1987, was deemed other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claim for service connection for head injury and residuals including heart palpitations. 

In February 2009, the Veteran filed a Notice of Disagreement regarding the denial of service connection for the head injury.  In April 2009, in a statement of the case (SOC) the RO denied the claim.  In April 2009, the Veteran filed a substantive appeal.  This appeal was granted by the RO in a rating decision of May 2014 and is no longer before the Board.  

The Veteran testified at a local hearing before a Decision Review Officer (DRO) in December 2011 and a copy of the transcript is included within the record.  The RO subsequently issued a supplemental statement of the case (SSOC) in June 2014 affirming the denial of the claim for heart palpitations.  

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is included within the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals the Heart Conditions Disability Benefits Questionnaire, dated October 2013.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection for supraventricular arrhythmias
so that he is afforded every possible consideration. 

During the September 2014 hearing, the Veteran testified that he believes that the severity of his service-connected PTSD is in some way connected to his palpitations.  Specifically, the Veteran asserted his service-connected PTSD had a "direct impact" on the palpitations.  

The Veteran argues a second medical evaluation was necessary to determine whether his palpitations were associated with his service-connected PTSD.  The undersigned requested the submission of medical treatise in support of his argument and held the record open for the remainder of the day.  On the same day, the Veteran submitted three medical treatises in support of his claim and this evidence is contained in the electronic file.  

In the instant case, the Board finds that a VA examination is necessary in order to determine whether the Veteran's supraventricular arrhythmias are associated with, or secondary to his service-connected PTSD.  While a Heart Condition Disability Benefits Questionnaire was conducted in October 2013 to assess the Veteran's supraventricular arrhythmia, the examination did not address a potential connection between the Veteran's claim for supraventricular arrhythmias, secondary to his service-connected PTSD disorder.  Thus, an examination is required to address the potential connection alleged by the Veteran to ensure that due process is followed so that he is afforded every possible consideration.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Additionally, it appears that the RO has attempted to obtain the Veteran's social security records, some of which address the Veteran's PTSD disorder.  However, there are no social security records contained within the file and only portions of the Veteran's social security decision have been associated with the claims file.  
Furthermore, private medical treatment records associated with the Veteran's heart palpitations from Swedish Medical Center, dated January 19, 2009, were mentioned by the Veteran.  However, there is no evidence that these records were either sought or obtained. 

Accordingly, the case is REMANDED for the following action:


1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to supraventricular arrhythmias, or heart palpitations; particularly any and all records that address a connection to the Veteran's service-connected PTSD.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  Request all records from the Social Security Administration, including but not limited to, the November 2010 social security decision.  All reasonable attempts should be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records as provided.  

3.  Request all records from Swedish Medical Center, to include records from January 19, 2009.  All reasonable attempts should be made to obtain such records.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records as provided.  

4.  Following the completion of the above development and receipt of any additional records, the VA shall ask the examiner who completed the Heart Conditions Disability Benefits Questionnaire in October 2013 to provide an addendum opinion, or if the examiner determines that it is necessary, schedule the Veteran for an appropriate in-person VA examination to ascertain whether the Veteran's supraventricular arrhythmias are associated with, or secondary to the Veteran's service-connected PTSD.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements and the medical literature have been reviewed in forming the medical opinion.

The examiner is asked to furnish an opinion with respect to the following questions: 

(a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed supraventricular arrhythmia as a result of, or secondary to, his service-connected PTSD?  

(b)  Is it at least as likely as not (50 percent or great probability) that supraventricular arrhythmias are associated with, or secondary to, the Veteran's PTSD?  The examiner should comment on the medical treatises submitted by the Veteran. 

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.  The examiner must specifically address the relevance of the three medical articles/treatises submitted by the Veteran in September 2014/  

A complete rating should be given for the opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board. 

5.  If any benefits sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






